Case 2:20-cv-00106-JLB-NPM Document 23 Filed 12/22/20 Page 1 of 1 PageID 123




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

TRACEY VILLALBA,

             Plaintiff,

v.                                             Case No. 2:20-cv-00106-JLB-NPM

SHARECARE, INC.,

             Defendant.
                                        /

                                      ORDER

      The mediator reports that the parties have settled. (Doc. 22.) Pursuant to

Local Rule 3.08(b), this action is DISMISSED, subject to the right of any party

within sixty days to: (1) submit a stipulated form of final order or judgment; or (2)

move to reopen the case for good cause. The Clerk is DIRECTED to close the case.

      ORDERED in Fort Myers, Florida, on December 22, 2020.
